Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claim 1 is presented for examination.
Response to Arguments/Response to Amendments
2.	The Replacement Sheet filed 06/03/2022 is accepted and the objection of the drawing is withdrawn.
3. 	Applicant’s arguments and amendments are fully considered and they are persuasive. As the result, the object and rejection under and 101 has been withdrawn. 

Allowable Subject Matter
4.	 Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1, resides, at least in part, in that closest prior art of Wang et al. (US 2008/0234852) discloses CNC machines tool critically relies on accuracy and speed, but since the CNC machine tool is a half-closed loop control system, i.e. feedback compensating signal is sent out only by the encoder of the motor, the CNC control system can only carry out positioning control of the motor. As for machine tool assembly error, compensation is not possible. In an example of the present invention, optical scales embedded in the machine tool can directly feedback signals to the PLC as compensation, which greatly improves machining accuracy of the machine tool. However, since the PLC may experience delay during executions, and that PLC can only execute logical operations but not store data, the PLC can be combined with the 8051 chip to achieve fast operations while allowing data storage  see Par. [0029]; however, the prior art does not disclose or suggest, alone or in combination, calculating the divergence and the rotation at each cutting contact point on the curved surface, according to whether the values of the divergence and the rotation are zero or not, the plane vector field is divided into four categories; (1) irrotational divergence-free vector field all the values of divergence and rotation are zero in such plane vector field, and the distribution feature of these feeding vectors is parallel; (2) rotational vector field all the values of divergence are zero but the values of rotation are nonzero in such plane vector field, and the distribution feature of these feeding vectors is swirling; (3) divergence vector field all the values of rotation are zero but the values of divergence are nonzero in such plane vector field, and the distribution feature of these feeding vectors is radicalized; (4) rotational divergence vector field all the values of divergence and rotation are nonzero in such plane vector field, and the distribution feature of these feeding vectors is disorderly; calculating the values of the divergence and the rotation for the plane vector field, the projected plane vector field categories of different sub-regions are confirmed; mapping the abrupt change points onto the machining region of the complex curved surface and fitting curve as boundaries for different sub-regions, the primary surface segmentation based on the vector field of tool feeding direction is achieved; step three: surface subdivision for guaranteeing stability of feed motion according to the primary surface segmentation in step two, the streamlines in different sub-regions can be fitted by the space vector field; the surface subdivision is carried out   Page 10 of 24based on the kinematics parameters when axes of machine tool feed along the space vector field streamlines, which guarantees the stability of feed motion; the rotation axis of the rotary table A of five-axis Computer Numerical Control (CNC) machine with AC Type dual rotary table is parallel to the X-axis of the machine coordinate system and the rotation axis of the rotary table C is parallel to the Z-axis of the machine coordinate system; the vector field streamline in the machining region is set as r( ), where is the parameter by arc length of the streamline equation; the tool orientation n(4)= (n (J),n,(J),nz(j)) which is the normal vector of the streamline on the sub-region of the complex curved surface is calculated; in combination with the other elements and features of the claimed invention.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.
Therefore, Applicant's arguments and amendments filed 5/13/22 have been fully considered, and they are persuasive and claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119